DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-40 are pending in the application.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application 62/767,602, filed 11/15/2018 and U.S. Provisional Patent Application 62/909,970, filed 10/03/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020 and 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Hosley on 02/10/2021.

The application has been amended as follows: 
Claim 33 (line 1) is amended as follows:
A compound 
Claim 40 is amended as follows:
A method for reversing, alleviating, or inhibiting abnormal cell growth in a mammal, comprising administering to the mammal a therapeutically effective amount of a compound of claim 1[[.]], or a pharmaceutically acceptable salt thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula I and pharmaceutical composition comprising said compound, the claimed compounds of formulas II, III, the individually claimed compounds (claim 33), and methods of reversing, alleviating or inhibiting abnormal cell growth in a mammal comprising administering a compound of Formula I (claim 1), are novel and unobvious over the prior art.  The closest prior art is found in WO 2019/015559 A1 (effective filing date 06/09/2017;cited by Applicants), which discloses ASK (apoptosis signal-regulating kinase) inhibitors, for example the following compound:   
    PNG
    media_image1.png
    220
    486
    media_image1.png
    Greyscale
(at p. 13), which meets the limitations of at least claim 1 except for substituent R1 (as defined in the instant application), where the prior art compound comprises an aromatic heterocyclic ring at this position, and wherein the instant claims limit rings in this position to cycloalkyl or heterocycloalkyl.  
WO 2018/049324 (effective filing date 12/09/2016; cited by Applicants) discloses GPR120 modulators of a similar structure, including (at p. 67), compound 135: 
    PNG
    media_image2.png
    118
    268
    media_image2.png
    Greyscale
; however, the compound fails to meet the limitations of the instant claims in that the N in the azalactam ring occurs in a different position and the R4 substituent comprises a -O- linking atom which lies outside the permitted subsituents recited in the instant application.
There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for claimed compounds of Formula I and pharmaceutical composition comprising 
Support for the current amendments is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625